Citation Nr: 1705982	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  07-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to May 2, 2011.  


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In February 2010, the Veteran testified at a Travel Board hearing held before a Veterans Law Judge who is no longer employed by the Board.  As the Veteran has elected not to appear at another Board hearing, the appeal has been reassigned to the undersigned Veterans Law Judge. 38 U.S.C. §7107(c); 38 C.F.R. §20.707 (2016).  A complete transcript of the February 2010 hearing is of record.

In a February 2016 rating decision, the RO awarded the Veteran a TDIU, effective May 2, 2011, the date the Veteran met the schedular requirements for a TDIU.  The Veteran did not appeal.  However, he contemporaneously submitted a TDIU application alleging his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment beginning in 2005.  See VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability dated February 2016.   

As the Veteran was not awarded a TDIU during the entire appeal period of his diabetes mellitus claim, the issue of entitlement to a TDIU, prior to May 2, 2011, on an extraschedular basis, is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's increased rating claim for diabetes mellitus, type II, has been on appeal since August 2005.  Thus, the Board finds that this record reasonably raises the claim for a TDIU up to May 1, 2011.  

This case was previously before the Board in November 2010, and most recently in February 2012, at which time the issues were remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the issue of entitlement to TDIU has been raised under Rice as an element of the Veteran's appeal of the initial rating assigned for his service-connected disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

Presently, service connection is in effect for diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 30 percent from May 2, 2011; peripheral neuropathy of the left upper extremity, rated 20 percent from May 2, 2011; peripheral neuropathy of the left lower extremity, rated 10 percent from March 17, 2008, to May 1, 2011, and rated 20 percent thereafter; peripheral neuropathy of the right lower extremity, rated 10 percent from March 17, 2008, to May 1, 2011, and rated 20 percent thereafter; a urinary condition, rated as 20 percent disabling, rated as noncompensable from October 29, 2007, to November 13, 2007, and rated 20 percent thereafter; and a left elbow disorder and erectile dysfunction, both rated as noncompensable.  The Veteran's combined service connected disability rating was 40 percent from November 14, 2007; 50 percent from March 17, 2008; and 80 percent from May 2, 2011.  38 C.F.R. §4.25. TDIU was granted from May 2, 2011. 

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue to the RO. Brambley v. Principi, 17 Vet. App. 20 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim. See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

However, based on a cumulative review of the record, the Board finds that the initial increase rating claim for diabetes mellitus to be intertwined with the TDIU issue herein.  In Brambley, the Court held that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability." See Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Under 38 C.F.R. §4.16(a), a veteran must meet certain schedular criteria before an award of TDIU may be granted.  At the present time, the Veteran does not meet the criteria for a grant of TDIU prior to May 2, 2011.  Although the Veteran does not meet the schedular requirements for a TDIU prior to May 2, 2011, a total rating may nonetheless be assigned upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during the appeal period. 38 C.F.R. § 4.16(b).  In such cases, a claim may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  

In this case, the Veteran has stated on multiple occasions, including at his most recent December 2014 VA examination, that he was no longer able to work due to his service-connected type II diabetes mellitus.  As the evidence of record reflects evidence of unemployability, the Board finds that a remand is warranted to address the issue of entitlement to a TDIU prior to May 2, 2011.  

Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect of the Veteran's increased rating claim, and as such, both are remanded to the RO.  Any development affecting the TDIU issue may have an impact on the complete picture of the manifestations of the Veteran's diabetes mellitus and its effect on his employability as it pertains to extraschedular consideration. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Lastly, relevant VA treatment records must be obtained.  During the February 2010 hearing, the Veteran testified that he had an appointment for laboratory testing with a followup appointment later that month to review the results.  See February 2010 Hearing Transcript pp. 6-7.  The Veteran reiterated the fact that he was receiving treatment for his diabetes with Dr. Cancel at the Arecibo VA clinic, and no place else. See January 2011 Statement in Support of Claim.  However, records of the lab testing and treatment records from Dr. Cancel in Arecibo, Puerto Rico are not on file.  This must be accomplished.  See 38 C.F.R. §3.15(c)(2)(VA's duty to assist includes obtaining medical and other records from VA medical facilities).  VA will make as many requests as are necessary to obtain relevant VA treatment records.  Thus, to ensure substantial compliance, this issue will also be remanded. See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §3.15(c)(2)(2016).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records, from the VA facility in Arecibo, Puerto Rico, to include all associated outpatient clinics, especially treatment records and laboratory testing from Dr. Cancel in the Arecibo VA Clinic dated since February 8, 2010, and associate these records with the electronic claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2. The AOJ should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU under 38 C.F.R. §3.159(c)(4), and afford him opportunity to respond.  Allow an appropriate amount of time for response and associate the notification with the claims file.  Concurrent with the above, the AOJ should ask the Veteran to clarify his employment history, indicating the reason(s) his employment ended.  If the Veteran identifies any specific pertinent employment records, the AOJ should assist him in obtaining such evidence.  

3.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to May 2, 2011.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. §4.16(b).

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


